Citation Nr: 1433274	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-37 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in December 2012.  A transcript of the hearing is associated with the electronic file on the "Virtual VA" system.

The Board has reviewed the Veteran's physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  These electronic files include evidence assembled since the September 2012 supplemental statement of the case, including VA medical treatment records through February 2014 and a February 2014 VA examination report, that have not been associated with the physical claims file. 


FINDINGS OF FACT

1.  The Veteran's bilateral upper extremity peripheral neuropathy is etiologically related to the service-connected type II diabetes mellitus.

2.  The evidence is in relative equipoise as to whether the Veteran's left ear hearing loss disability is related to his military service.

3.  The evidence is in relative equipoise as to whether the Veteran's tinnitus disability is related to his military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154(b), 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 1154(b), 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 
581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Service Connection for Bilateral Upper Extremity Peripheral Neuropathy

The Veteran asserts that a current bilateral upper extremity peripheral neuropathy disorder is caused by the service-connected type II diabetes mellitus disability.  The Veteran contends that he has had symptoms of bilateral upper extremity peripheral neuropathy, including pain, numbness, and tingling, that began at approximately the same time he was diagnosed with type II diabetes mellitus.  See December 2012 Board hearing transcript at 3, 12-13. 

The evidence reflects a current diagnosis of diabetic peripheral neuropathy affecting the left and right upper extremities.  See February 2014 Diabetes Mellitus Disability Benefits Questionnaire (DBQ).  The Veteran is also in receipt of service connection for type II diabetes mellitus.  Therefore, the threshold elements of secondary service connection - medical evidence of a current disability and evidence of service-connected disability - have been met.

On review of all the evidence, the Board finds that the Veteran's bilateral upper extremity peripheral neuropathy is etiologically related to the service-connected type II diabetes mellitus.  The May 2012 VA Diabetic Sensory-Motor Peripheral Neuropathy DBQ includes the VA examiner's opinion that a diagnosis for bilateral upper extremity peripheral neuropathy could not be established without further diagnostic testing.  The February 2014 Diabetes Mellitus DBQ includes the results of such diagnostic testing, and the VA examiner diagnosed the Veteran with diabetic peripheral neuropathy of the upper extremities.  While the February 2014 VA examiner stated that it was not at least as likely than not that the bilateral upper extremity diabetic peripheral neuropathy was due to type II diabetes mellitus, the February 2014 Diabetes Mellitus DBQ supports a finding that the Veteran's bilateral upper extremity peripheral neuropathy is etiologically related to the service-connected type II diabetes mellitus.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The VA examiner clearly indicated that "diabetic" peripheral neuropathy affected the upper extremities, and that the disease pattern, which affects the Veteran's wrists, is the "most common peripheral mononeuropathy in diabetics."  See also Dorland's Illustrated Medical Dictionary at 506 (32d ed. 2012) (defining "diabetic" as "pertaining to or affected with diabetes").

In light of the foregoing medical evidence of a nexus between the Veteran's current bilateral upper extremity peripheral neuropathy and service-connected type II diabetes mellitus, the Board finds that service connection is warranted for bilateral upper extremity peripheral neuropathy secondary to service-connected type II diabetes mellitus type II.  38 C.F.R. §§ 3.303, 3.310.

Service Connection for Hearing Loss

The Veteran contends that his currently diagnosed left ear hearing loss is attributable to noise exposure in service.  Specifically, the Veteran contends that he sustained acoustic trauma from helicopter flights, gunfire, and artillery launches.  See January 2010 VA Form 21-4138.

Initially, the Board finds that the Veteran has a current left ear hearing loss disability for VA purposes.  The August 2012 VA audiological examination report includes puretone threshold scores of 40 decibels or greater at the frequencies of 1000, 2000, 3000, and 4000 Hertz, which is sufficient evidence of a left ear hearing loss disability under 38 C.F.R. § 3.385.  The VA examiner diagnosed the left ear hearing loss disability as sensorineural hearing loss.

The Board next finds that the Veteran's account of in-service exposure to noise is consistent with the nature of his duties during service.  The Veteran's DD Form 214 reflects service in Vietnam through receipt of the Vietnam Service Medal and Vietnam Campaign Medal, as well as the award of a Bronze Star Medal.  In an undated and unsigned letter purported to be written by one of the Veteran's commanding officers, the Veteran was recommended for the Bronze Star Medal due in part to his service during "C Day" in Vietnam, when the Veteran was exposed to enemy shelling.  Here, the Board finds that the Veteran's competent lay account of exposure to combat noise are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  For these reasons, the Board finds that there was in-service acoustic trauma.

On review of all the evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's current left ear sensorineural hearing loss is related to his military service.  At enlistment physical examination in October 1965, the Veteran's puretone thresholds, in decibels, were as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
LEFT
10
10
20
N/A
10

At the service separation examination in May 1969, the Veteran's puretone thresholds, in decibels, were as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
LEFT
15
10
10
10
10

However, a separate audiometric score sheet from May 1969 included in the service treatment records reflects puretone thresholds, in decibels, as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
LEFT
25
0
45
25
25

The Veteran was afforded VA audiological examinations in November 2009 and August 2012.  The November 2009 VA examiner opined that it was less likely as not that left ear hearing loss is a result of noise exposure during military service.  The rationale simply stated that the opinion was based on review of service medical records, personal interview, and audiometric testing.  The examiner did not address the May 1969 audiogram results that indicate a threshold shift at higher frequencies during service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988)).  Similarly, the August 2012 VA examiner opined that it was not at least as likely as not that left ear hearing loss was caused by or a result of an event in military service.  The opinion was based on a "lack of ratable hearing impairment upon separation from service" and does not address the May 1969 audiogram results.

The Veteran submitted a pair of private medical opinions from Dr. T.G. dated April and February 2012 that indicate left ear hearing loss "may be at least partially related" to noise exposure in service.  Collectively, Dr. T.G.'s opinions show consideration of factors including noise exposure in service, no significant exposure to excessive noise after service separation, and how the audiometric pattern and degree of hearing loss are consistent with the patterns seen in noise-induced hearing loss.  Similarly, the evidence also includes a private February 2012 medical opinion from Dr. J.B., who opined that continuous noise exposure in service "could have" caused the left ear hearing loss.

Here, the Board assigns more probative weight to the private medical opinions from Dr. T.G. than either of VA examination reports.  Dr. T.G.'s medical opinion included a rationale that clearly identified several factors leading to the conclusion that left ear hearing loss may be at least partially related to in-service noise exposure.  In contrast, the November 2009 VA medical opinion only cites the sources that were considered, and does not address the Veteran's history of noise exposure or the evidence of a threshold shift in service.  As a result, the November 2009 VA medical opinion is not probative.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  The August 2012 VA medical opinion is legally erroneous because the only apparent basis for the opinion was that the Veteran's hearing loss was within normal limits at service separation.  Although such a finding is based on the inaccurate factual premise of hearing within normal limits at service separation, the opinion also amounts to requiring hearing loss disability at service separation that meets VA disability standards at that time, in violation of Hensley, 5 Vet. App. at 158.  See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The examiner failed to entertain the possibility that acoustic trauma sustained by the Veteran during service, a fact recognized by VA, could have resulted in a subsequent diagnosis of left ear hearing loss.  Dr. J.B.'s February 2012 is also conclusory, as it does not explain the rationale to support the conclusion that hearing loss "could have been the result" of continuous noise exposure.

In sum, Dr. T.G.'s medical opinion is more probative than the VA medical opinions; however, the opinion's probative weight is diminished by not stating whether it is at least as likely as not that the left ear hearing loss is related to service, and instead offering the less probative opinion that left ear hearing loss "may be at least partially related" to noise exposure in service.  The supporting medical opinion from Dr. J.G. is similarly neutral by only stating that left ear hearing loss "could be related" to noise exposure in service.  The evidence in favor of the appeal for service connection for left ear hearing loss also includes the threshold shift seen between the October 1965 service enlistment examination and the May 1969 audiometric scores, the absence of hazardous noise exposure after service separation, and the credible December 2012 testimony from the Veteran and his wife attesting to hearing impairment symptoms that began to appear while the Veteran was on active duty.  See December 2012 Board hearing transcript at 8-12.  For these reasons, and after resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for direct service connection for left ear hearing loss have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.385.  Because the Board is granting the Veteran's claim for service connection for left ear hearing loss on a direct theory of entitlement, the Board does not reach the theory of presumptive service connection.   See 38 C.F.R. §§ 3.304, 3.307, 3.309. 

Service Connection for Tinnitus

Similar to the discussion above, the Veteran contends that he has a current bilateral tinnitus disorder that is related to military noise exposure, including work on radar systems with high whining noises.  The Veteran asserts that tinnitus symptoms began in service and have persisted ever since.

In addition to the Board's previous finding of in-service acoustic trauma, the Board finds that the Veteran has a current tinnitus disability.  During the August 2012 VA audiological examination, the Veteran complained of bilateral tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran has repeated this complaint several times since initiating the claim for service connection in September 2009.  See September 2009 VA Form 21-526; January 2010 VA Form 21-4138; December 2012 Board hearing transcript at 11-12.  In addition to being competent, the Veteran has shown consistency and credibility when reporting the tinnitus symptoms; therefore, his statements establish a current tinnitus disability.

The Board next finds that the evidence is at least in equipoise on the question of whether tinnitus was "incurred in" service, that is, whether it had its onset in service and the current tinnitus is the same tinnitus.  During the December 2012 Board hearing, the Veteran testified that ringing in the ears began in service.  See id.  The Veteran's wife testified that the Veteran's tinnitus began in service and got progressively worse during service.  See id. at 8-9.  On the September 2009 VA Form 21-526 and during the November 2009 and August 2012 VA examinations, the Veteran reported that tinnitus began in service.

Service treatment records do not contain any complaints, symptoms, or treatment for tinnitus.  The May 1969 service separation examination includes a normal clinical evaluation of the ears, and the examiner did not note any complaints related to the ears.  The accompanying May 1969 report of medical history includes the Veteran's denial of a history of ear, nose, or throat trouble.

The November 2009 VA audiological examiner opined that the current tinnitus is less likely as not a result of noise exposure during service, but, as discussed above, the examiner did not explain the rationale and did not address the Veteran's reported history of onset in service.  The August 2012 VA audiological examiner also opined that it is less likely than not that the current tinnitus was caused by or a result of military noise exposure, reasoning that the Veteran did not complain about tinnitus in service or for one year after.  Similar to the discussion above, the evidence also includes private medical opinions from Dr. T.G. and Dr. J.B., who respectively opine that current tinnitus "may at least be partially related to" or "could have been the result of" in-service noise exposure.  See April 2012 Dr. T.G. letter, February 2012 Dr. J.B. letter.  Dr. T.G. also noted that "the reported tinnitus is also consistent with noise trauma" and that the Veteran "reports no significant exposure to excessive noise after his time serving in the military."

Although the Veteran did not report symptoms of tinnitus in service, including during the May 1969 service separation examination and report of medical history, the Board finds that the Veteran's and the Veteran's spouse's testimony at the December 2012 Board hearing testimony regarding continuous symptoms of tinnitus since service to be credible, particularly in light of the noted hearing threshold shift in May 1969.  As to the medical opinions, the Board assigns the most probative weight to the April 2012 medical opinion from Dr. T.G., which addresses the history of noise exposure in service, the Veteran's reported medical history, and the lack of significant noise exposure after service.  For these reasons, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).  


ORDER

Entitlement to service connection for bilateral upper extremity peripheral neuropathy, as secondary to service-connected type II diabetes mellitus, is granted.

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


